DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/22 has been entered.

Priority
Application claims priority to 62/607,688 provisional application with an effective filing date of 12/19/17. Claims of the instant application are supported by the provisional application and thus have a priority date of 12/19/17.
Claims 1-16 are pending. Claims 8-15 are withdrawn. Amended claims 1-7 and 16 are under examination herein.

Information Disclosure Statement
	The IDS filed on 9/3/22 has been fully considered except where references have been lined through. 

Claim Objections
Claim 6 is objected to because of the following informalities: The group of enzymes recited in claim 6 contains two non-enzymes, butyrate and arabinoside.  Examiner recommends deleting the non-enzyme members from the list of enzymes.  The phrase “selected from the group of consisting of” is grammatically incorrect.  
Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee, I., et al. (2016). Antibacterial performance of various amine functional polymers coated silica nanoparticles. Polymer, 83, 223-229) in view of Albert (Albert, H., et al (1998). Biological indicators for steam sterilization: characterization of a rapid biological indicator utilizing Bacillus stearothermophilus spore‐associated alpha‐glucosidase enzyme. Journal of applied microbiology, 85(5), 865-874.) and Ghosh (Ghosh, et al "Surface modification of nano-silica with amides and imides for use in polyester nanocomposites." Journal of Materials Chemistry A 1.19 (2013): 6073-6080).
Regarding claim 1, Lee teaches surface modification of silica nanoparticles with amines (abstract). Lee teaches tertiary amine-modified silica nanoparticles and using those nanoparticles in a liquid medium containing water to kill the bacteria (p 224 right column lines 4-19, p224 right column lines 32-39, and figure 1). Lee further teaches that the tertiary amine-modified silica nanoparticles are able to kill both gram positive and gram negative bacteria (abstract, figure 5 and 6, p227 left column lines 5-10). Examiner notes claim 1 contains the limitation of an organic solvent, if present. Examiner has interpreted this to mean that organic solvent can be lacking from the composition. Lee teaches that the nanoparticles are in distilled water (liquid medium) which is inherently free of organic solvent and thus meets the limitation on an “organic solvent, if present” (p 224 right column lines 4-19).
Lee fails to teach an indicator compound or explicitly teach that the amine groups are covalently attached to the silica nanoparticle surface. 
Albert teaches biological indicators for sterilization (title). Albert teaches that sterilization monitoring is important to ensure adequate sterilization and that biological indicators are the most effective method (p865 left column lines 14-16). Albert teaches using α-glucosidase for a spectrophotometric measurement using p-nitrophenyl-alpha-D-glucoside (PNPG) as an indicator compound as a read out for sterilization of spore forming bacteria (p866 left column lines 27-34, p867 left column lines 15-43).  Albert teaches that α-glucosidase is a useful predictor of spore survival as it is present in both viable and vegetative cells and the enzyme survives just longer than the spore following the sterilization (p872 right column lines 17-20). 
Lee and Albert fail to teach that the amine groups are covalently attached to the silica nanoparticle surface.
Ghosh teaches surface modification of silica nanoparticles with primary amines (abstract). Ghosh teaches that there are different ways to bind APS (primary amine) to the silica nanoparticle and that a covalent bond is the strongest (p6075 left column lines 37-40, figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-bacterial composition containing tertiary amine silica nanoparticle of Lee by adding the indicator compound of Albert and generating the tertiary amine silica nanoparticle through covalent bonds as taught by Ghosh.  One of ordinary skill in the art would be motivated to do so because Albert teaches the utility of using indicators for killing bacteria. One of ordinary skill would be further motivated to generate the tertiary amine silica nanoparticles using the covalent bond method of Ghosh as Ghosh teaches that a covalent bond results in the strongest amine modified silica nanoparticles.  There would be a reasonable expectation of success as both Lee and Albert are in the same field of endeavor of killing bacteria and Lee and Ghosh are in the same field of endeavor of amine surface-modified silica nanoparticles.
Regarding claims 2 and 3, Lee teaches contacting tertiary amine-nanoparticles with the bacterial strains E. coli and S. aureus (bacteria) (p224 right column lines 33-39). 
Regarding claim 4, while Lee teaches bacteria, Lee fails to teach spore forming bacteria.  However, Albert teaches the use of the spore forming bacterium Bacillus stearothermophilus to measure sterilization (abstract, p866 left column lines 29-32). 
Regarding claims 5 and 6, Albert teaches using α-glucosidase for both a spectrophotometric measurement using p-nitrophenyl-alpha-D-glucoside (PNPG) and a fluorimetric detection using 4-methylumbelliferyl-alpha-D-glucoside (4-MUG) (p867 left column lines 15-43). Readout of the p-nitrophenol from the substrate p-nitrophenyl-alpha-D-glucoside after cleavage by α-glucosidase was monitored at 410 nm (p867 left column lines 18-21). One of ordinary skill in the arts would recognize that 410 nm corresponds to a color.
Regarding claim 7, Lee teaches tertiary amine-modified silica nanoparticles and using those nanoparticles in a liquid medium containing water to kill the bacteria (p 224 right column lines 4-19, p224 right column lines 32-39, and figure 1). Lee does not teach the covalent attachment of the tertiary amine groups to the surface of the silica nanoparticles. However, Ghosh teaches that there are different ways to bind APS (primary amine) to the silica nanoparticle and that a covalent bond is the strongest (p6075 left column lines 37-40, figure 1). Ghosh further teaches a variety of functional groups are able to be attached covalently to the silica nanoparticle (figure 1). 
Regarding claim 16, Ghosh teaches that the reaction between the silica nanoparticle and the amine results in a Si-O-Si bond (p6074 left column lines 3-8, figure 1). 

Response to Arguments
Applicant’s arguments, see p5 last paragraph, filed 8/22/22, with respect to the rejection of claims 1-7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  A new ground of rejection is made. See the rejection of claims 1-7 and 16 above for details. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TREVOR L KANE/Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657